DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 04/01/2021 and 09/13/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims are drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
The Examiner suggests that Applicant amends the claims as follows: “non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform steps of”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rao et al. [US Patent Application Publication 2019/0188584 A1 (as submitted in IDS 09/13/2021); hereinafter “Rao”].
Regarding claim 1, Rao teaches a learning apparatus comprising: 
a learning data acquiring unit for acquiring learning data including measurement data obtained by measuring a facility and a state of the facility (modern plant or refinery … hundreds to thousands of sensor measurements – 0048); 
a learning pre-processing unit for performing a pre-processing for reducing a drift (applying non-phase-shift filtering to data portions of the measurement data containing drifting – 0064) of the measurement data in the learning data (prepare the measurement data with pre-processing options - 0064) and outputting pre-processed learning data (output of after step 110, figure 1A – 0064); and 
a learning processing unit for performing a processing for learning a model (build prediction model) for determining the state of the facility (identified plant process failure)  from the pre-processed measurement data, by using the pre-processed learning data (build failure detection and prediction model - 0100).

Regarding claim 2, Rao teaches the learning pre-processing unit comprises: a feature quantity calculating unit for calculating a feature quantity representing the drift of the measurement data in the learning data; and a data converting unit for removing the drift according to the feature quantity from the measurement data in the learning data (repair and cleanse dataset – 0061-0064).

Regarding claim 3, Rao teaches a designation input unit for inputting a designation of a type of pre-processing that the learning pre-processing unit should perform, wherein the learning pre-processing unit is configured to perform a pre-processing corresponding to the inputted designation (repair and cleanse dataset – 0061-0064).

Regarding claim 4, Rao teaches the learning pre-processing unit is configured to perform, according to the designation, at least one of a pre-processing for reducing a gravity center movement of the measurement data in the learning data or a pre-processing for calculating the difference of the measurement data in the learning data within a sliding window (time window – 0066, 0068).

Regarding claim 5, Rao teaches a determination data acquiring unit for acquiring determination data including measurement data obtained by measuring the facility (modern plant or refinery … hundreds to thousands of sensor measurements – 0048); a determination pre-processing unit for performing a pre-processing for reducing a drift of the determination data (applying non-phase-shift filtering to data portions of the measurement data containing drifting – 0064) and outputting pre-processed determination data (prepare the measurement data with pre-processing options - 0064): and a determining unit for determining the state of the facility from the pre-processed determination data by using the model learned (build failure detection and prediction model - 100).

Regarding claim 6, Rao teaches a display processing unit for performing a processing for displaying a distribution of the pre-processed learning data and the p re-processed determination data (figures 2A-2F – 0107-0109).

Regarding claim 7, Rao teaches the learning data and the determination data include measurement values of a plurality of sensors provided in the facility (measurements recorded from hundreds of online sensors – 0107) wherein the learning apparatus further comprises a selecting unit for selecting measurement values of at least one sensor having a relatively high degree of contribution to a determination result of the model among the measurement values of the plurality of sensors (cleansed dataset – 0108), wherein the display processing unit is configured to perform a processing for displaying a distribution of the measurement values of the at least one sensor selected by the selecting unit among the pre-processed learning data and the pre-processed determination data (figures 2A-2F – 0107-0109).

Regarding claim 8, Rao teaches a learning method comprising: 
by a learning apparatus, acquiring learning data including measurement data obtained by measuring a facility and a state of the facility (modern plant or refinery … hundreds to thousands of sensor measurements – 0048); 
by the learning apparatus, performing a pre-processing for reducing a drift (applying non-phase-shift filtering to data portions of the measurement data containing drifting – 0064) of the measurement data in the learning data (prepare the measurement data with pre-processing options - 0064) and outputting pre-processed learning data (output of after step 110, figure 1A – 0064); and 
by the learning apparatus, performing a processing for learning a model (build prediction model) for determining the state of the facility (identified plant process failure) from the pre-processed measurement data, by using the pre-processed learning data (build failure detection and prediction model - 0100).

Regarding claim 9, Rao teaches performing the processing for learning the model comprises: calculating a feature quantity representing the drift of the measurement data in the learning data; and removing the drift according to the feature quantity from the measurement data in the learning data (repair and cleanse dataset – 0061-0064).

Regarding claim 10, Rao teaches by the learning apparatus, inputting a designation of a type of pre-processing that should be performed in outputting the pre-processed learning data, wherein outputting the pre-processed learning data includes performing a pre-processing corresponding to the inputted designation (repair and cleanse dataset – 0061-0064).

Regarding claim 11, Rao teaches outputting the pre-processed learning data includes performing, according to the designation, at least one of a pre-processing for reducing a gravity center movement of the measurement data in the learning data or a pre-processing for calculating the difference of the measurement data in the learning data within a sliding window (time window – 0066, 0068).

Regarding claim 12, Rao teaches a computer readable medium having recorded thereon a learning program to be executed by a computer for causing the computer to function (computer systems, methods, program products  - 0016) as a learning apparatus comprising: 
a learning data acquiring unit for acquiring learning data including measurement data obtained by measuring a facility and a state of the facility (modern plant or refinery … hundreds to thousands of sensor measurements – 0048); 
a learning pre-processing unit for performing a pre-processing for reducing a drift (applying non-phase-shift filtering to data portions of the measurement data containing drifting – 0064) of the measurement data in the learning data (prepare the measurement data with pre-processing options - 0064) and outputting pre-processed learning data (output of after step 110, figure 1A – 0064); and 
a learning processing unit for performing a processing for learning a model (build prediction model) for determining the state of the facility (identified plant process failure)  from the pre-processed measurement data, by using the pre-processed learning data (build failure detection and prediction model - 0100).

Regarding claim 13, Rao teaches a determination apparatus comprising: 
a determination data acquiring unit for acquiring determination data including measurement data obtained by measuring the facility (modern plant or refinery … hundreds to thousands of sensor measurements – 0048); 
a determination pre-processing unit for performing a pre-processing for reducing a drift of the determination data (applying non-phase-shift filtering to data portions of the measurement data containing drifting – 0064) and outputting pre-processed determination data (prepare the measurement data with pre-processing options - 0064): and 
a determining unit for determining the state of the facility from the pre-processed determination data by using the model learned (build failure detection and prediction model - 100).

Regarding claim 14, Rao teaches a display processing unit for performing a processing for displaying a distribution of the pre-processed learning data and the pre-processed determination data (figures 2A-2F – 0107-0109).

Regarding claim 15, Rao teaches the learning data and the determination data include measurement values of a plurality of sensors provided in the facility (measurements recorded from hundreds of online sensors – 0107) wherein the learning apparatus further comprises a selecting unit for selecting measurement values of at least one sensor having a relatively high degree of contribution to a determination result of the model among the measurement values of the plurality of sensors (cleansed dataset – 0108), wherein the display processing unit is configured to perform a processing for displaying a distribution of the measurement values of the at least one sensor selected by the selecting unit among the pre-processed learning data and the pre-processed determination data (figures 2A-2F – 0107-0109).

Regarding claim 16, Rao teaches a determination method comprising: 
by a determination apparatus, acquiring determination data including measurement data obtained by measuring a facility (modern plant or refinery … hundreds to thousands of sensor measurements – 0048); 
by the determination apparatus, performing a pre-processing for reducing a drift (applying non-phase-shift filtering to data portions of the measurement data containing drifting – 0064) of the determination data (prepare the measurement data with pre-processing options - 0064) and outputting pre-processed determination data (output of after step 110, figure 1A – 0064); and 
by the determination apparatus, determining a state of the facility (identified plant process failure) from the pre-processed determination data, by using a model (build prediction model) learned by using pre-processed learning data obtained by performing a pre-processing on learning data (build failure detection and prediction model - 0100).

Regarding claim 17, Rao teaches by the determination apparatus, performing a processing for displaying a distribution of the pre-processed learning data and the pre-processed determination data (figures 2A-2F – 0107-0109).

Regarding claim 18, Rao teaches the learning data and the determination data include measurement values of a plurality of sensors provided in the facility (measurements recorded from hundreds of online sensors – 0107) wherein the learning apparatus further comprises a selecting unit for selecting measurement values of at least one sensor having a relatively high degree of contribution to a determination result of the model among the measurement values of the plurality of sensors (cleansed dataset – 0108), wherein the display processing unit is configured to perform a processing for displaying a distribution of the measurement values of the at least one sensor selected by the selecting unit among the pre-processed learning data and the pre-processed determination data (figures 2A-2F – 0107-0109).

Regarding claim 19, Rao teaches a computer readable medium having recorded thereon a determination program to be executed by a computer for causing the computer to function as (computer systems, methods, program products  - 0016): 
a determination data acquiring unit for acquiring determination data including measurement data obtained by measuring a facility (modern plant or refinery … hundreds to thousands of sensor measurements – 0048); 
a determination pre-processing unit for performing a pre-processing for reducing a drift (applying non-phase-shift filtering to data portions of the measurement data containing drifting – 0064) of the determination data (prepare the measurement data with pre-processing options - 0064) and outputting pre-processed determination data (output of after step 110, figure 1A – 0064); and 
a determining unit for determining a state of the facility (identified plant process failure)  from the pre-processed determination data, by using a model (build prediction model) learned by using pre-processed learning data obtained by performing a pre-processing on learning data (build failure detection and prediction model - 0100).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Budzik (US Patent Application Publication 2021/0159085 A1) discloses a system and method for automatically generating models using machine learning techniques;
Iskandar et al. (US Patent Application Publication 2021/0042570 A1) discloses a method for identifying features of current trace data and inputting into a trained machine learning model for product classification;
WALTERZ et al. (US Patent Application Publication 2020/0012900 A1) discloses A system and method for detecting data drift for data used in machine learning models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862